The three-year-old child who is alleged to have been injured was traveling with her grandmother who had purchased a ticket from Pensacola, Florida, to Macon, Bibb County, Georgia. The transportation began on the line of the defendant at Pensacola, Florida, and its tracks ran from that point to Montgomery, Alabama. The defendant did not maintain any line of transportation from Montgomery to the passenger's destination in Macon, Bibb County, Georgia, nor did the defendant have any railroad or tracks in Macon, Bibb County, Georgia, but it did operate a railroad line from Marietta in Cobb County, Georgia, to Blue Ridge in Fannin County, and from there into Tennessee and North Carolina. The alleged injury occurred in Flomaton, Alabama. It is not shown that the cause of action, which arose in Alabama, arose out of or was connected with any of the business transacted by the defendant in Georgia, and, accordingly, the courts of this State have no jurisdiction of the action. Louisiana State Rice Milling Co. v. Mente, 173 Ga. 1
(supra); McCorkle v. Pullman Company, 60 Ga. App. 879
(5 S.E.2d, 382). Furthermore, under the facts of this case the defendant could not be found in Bibb County, Georgia, for the purpose of obtaining service, inasmuch as the office and agent maintained there by the defendant served only the limited and incidental purpose of solicitation in freight matters. "`A railroad company which has no tracks within the district is not doing business therein in the sense that liability for service is incurred because it hires an office and employs an agent for the merely incidental *Page 498 
business of solicitation of freight and passenger traffic.'"Vicksburg c. Ry. v. DeBow, 148 Ga. 738 744 (supra). I think that the court erred in dismissing the defendant's traverse to the return of service, and in dismissing the plea to the jurisdiction, and therefore dissent from the majority opinion of this court. I do not think that the authorities cited by my brethren are authority for the maintenance of a suit under the facts as disclosed by the record in the present case. See also Simon v. Southern Railway Co., 236 U.S. 115, 130
(35 Sup. Ct. 255, 59 L. ed. 492); Old Wayne Mutual Life Asso. v. McDonough,204 U.S. 8, 22 (27 Sup. Ct. 236, 51 L. ed. 345).